Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1-12, 18 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10, “the opening ends” technically lacks antecedent basis.  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 18, 23 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al 2015/0091220 in view of Japanese Patent 51-119760.
Kawaguchi et al is applied for reasons of record, the primary reference disclosing the basic claimed method lacking essentially the aspect of curving the resin film by using a difference in pressure “while controlling the radius of curvature” of the film.  It is noted that the final shaping of the primary reference employs a die against which the film is shaped while the preliminary shaping does not employ such a die.  Ie, at least in the preliminary shaping as shown in Figs. 3, 6 and 9 of Kawaguchi et al, the film is curved by using a difference in pressure “while controlling the radius of curvature” of the film.  
3.Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al 2015/0091220 in view of Japanese Patent 51-119,760 and 
4.Applicant’s arguments with respect to claim(s) 1-12, 18 and 23-30 have been considered but are moot in view of the new grounds of rejection.  Applicant suggests that the final shaping dies of Kawaguchi et al do not allow for the instant curving using a pressur4e difference “while controlling the radius of curvature” of the film.  However, it is clear that the preliminary shaping of Kawaguchi et al does this and that the shaping of JP -760 also does this.  As such, it is submitted that the instant claims are clearly obvious over the prior art.  
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
   


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742